United States Court of Appeals
                              For the First Circuit


No. 05-1054

                             UNITED STATES OF AMERICA,

                                          Appellee,

                                              v.

                                    COREY RONDEAU,

                                    Defendant, Appellant.



                                          ERRATA

      The opinion of this court issued on November 23, 2005, is amended as follows:

      On page 4, line 19, insert the word "as" between"the Colt" and "the gun"